


TERMINATION AND RELEASE AGREEMENT

THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as of
February 19, 2008 by and among OCEANAUT, INC., a Marshall Islands corporation
(the “Company”), Excel Maritime Carriers Ltd., a Liberian corporation, the
parties listed under the caption “SELLERS” on the signature page hereof (each, a
“Seller,” collectively, the “Sellers”), the parties listed under the caption
“INVESTORS” (each, an “Investor,” collectively, the “Investors”), the parties
listed under the caption “NOMINATED SUBSIDIARIES” (each, a “Nominated
Subsidiary,” collectively, the “Nominated Subsidiaries”), and certain other
parties who are either parties to or third party beneficiaries of the Definitive
Agreements (as defined below) or agreements that are ancillary thereto (“Other
Parties”). The Company, Excel, the Sellers, the Investors, the Nominated
Subsidiaries and the Other Parties are hereinafter collectively referred to as
the “Parties.”

WHEREAS, on October 12, 2007, certain or all of the Parties entered into that
certain Master Agreement (the “Master Agreement”), MOAs listed on Annex A hereof
and Investment Agreement and, on January 28, 2008, the Company, the Sellers and
the Nominated Subsidiaries each entered into a tripartite agreement amending
certain terms of the MOAs listed on Annex B hereof (collectively, the
“Definitive Agreements”), the Commercial Management Agreement, the Technical
Management Agreement, as well as certain agreements ancillary thereto (such
agreements, together with the Definitive Agreements, the “Transaction
Documents”). All capitalized terms used herein and not defined, will have the
meanings ascribed to them in the Master Agreement; and

WHEREAS, the Parties desire to terminate the Definitive Agreements on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the Parties hereby agree as follows:

SECTION 1. Termination of the Transaction Documents. By their execution of this
Agreement, the Parties acknowledge and agree that, effective as of the date
hereof, each Transaction Agreement is hereby irrevocably terminated and of no
further force or effect.

SECTION 2. Release of Claims.

2.1 Mutual Release. Effective as of the date hereof, each of the Parties does
hereby remise, release and forever discharge each other Party and each of their
respective stockholders, controlling persons, members, directors, managers,
officers, employees, attorneys, agents, affiliates and representatives of all of
the foregoing and their respective successors and assigns (each a “Released
Party”) of and from any and all commitments, covenants, agreements,
indebtedness, suits, claims, causes of action, complaints grievances and demands
(in each case whether in law or equity), obligations and liabilities, contingent
or otherwise, of every kind and nature, whether known or unknown, related to the
Transaction Documents (collectively, the “Claims”), which any Party and/or its
predecessors, successors or assigns ever had, now has or, to the extent arising
from or in connection with any act, omission or state of facts taken or existing
on or prior to the date hereof, may have after the date hereof, against such
other Party, whether asserted, unasserted, absolute, contingent, known or
unknown. Each Released Party (other than the Parties) shall have the rights of a
third party beneficiary with respect to the releases and waivers contained in
this Agreement.

2.2 Waiver of Claims against Trust Funds. Notwithstanding the foregoing, each
Seller, Investor, South African Marine Corporation S.A. and Safbulk Pty Ltd.
hereby reaffirms each of their respective agreements to waive any and all Claims
against the trust account established by the Company

 

 

--------------------------------------------------------------------------------






to hold for the benefit of its public shareholders, inter alia, the net proceeds
of its initial public offering, all as described in the Company’s prospectus
dated March 1, 2007 and on file with the Securities and Exchange Commission
(File No. 333-140646).

SECTION 3. Miscellaneous.

3.1 Entire Agreement. This Agreement states the entire agreement of the Parties
concerning the subject matter hereof, and supersedes all prior agreements,
written or oral, between or among them concerning such subject matter.

3.2 Amendments; Waivers. This Agreement may be amended, and compliance with any
provision of this Agreement may be omitted or waived, only by the written
agreement of the Party that is adversely affected by such amendment or waiver.

3.3 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors, heirs, personal
representatives, legal representatives and permitted assigns.

3.4 Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby.

3.5 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.

3.6 Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.

3.7 Further Assurances. The Parties hereto agree to use their respective
reasonable best efforts to take, or cause to be taken, all action and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

3.8 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of New York,
without regard to its principles of conflicts of laws.

3.9 Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart shall be deemed to be an original instrument, and all such
counterparts, together, shall constitute but one agreement. Any such counterpart
may contain one or more signature pages.

(Remainder of page intentionally left blank. Signature pages to follow.)

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed, or have caused their duly
authorized representative to execute, this Termination and Release Agreement as
of the date first written above.

 

OCEANAUT, INC.

 

 

 

 

 

By: 

/s/ Eleftherios Papatrifon 

 

 

 

 

Name: Eleftherios Papatrifon 

 

 

 

 

Title: Chief Financial Officer 

 

 

 

 

EXCEL MARITIME CARRIERS LTD.

 

 

 

 

 

By: 

Gabriel Panayotides  

 

 

 

 

Name: Gabriel Panayotides 

 

 

 

 

Title: Chairman and Chief Executive Officer  

 

 

 

 

THE INVESTORS:

 

 

UNITED CAPITAL INVESTMENTS CORP.

 

 

 

 

 

By: 

/s/ Dale Ploughman  

 

 

 

 

Name: Dale Ploughman 

 

 

 

 

Title: Attorney-in-Fact 

 

 

 

 

ATRION SHIPHOLDING S.A.

 

 

 

 

 

By: 

/s/ Dale Ploughman 

 

 

 

 

Name: Dale Ploughman 

 

 

 

 

Title: Attorney-in-Fact 

 

 

 

 

PLAZA SHIPHOLDING CORP.

 

 

 

 

 

By: 

/s/ Dale Ploughman 

 

 

 

 

Name: Dale Ploughman 

 

 

 

 

Title: Attorney-in-Fact 

 

 

 

 

COMET SHIPHOLDING, INC.

 

 

 

 

 

By: 

/s/ Dale Ploughman  

 

 

 

 

Name: Dale Ploughman 

 

 

 

 

Title: Attorney-in-Fact 

 

 

 

 

 

--------------------------------------------------------------------------------






 

THE SELLERS:

 

 

CAPE ANN MARINE INC.

 

SHORELINE UNIVERSAL LIMITED

 

 

 

By: 

/s/ Dale Ploughman 

 

By: 

/s/ Dale Ploughman 

 

Name: Dale Ploughman 

 

 

Name: Dale Ploughman 

 

Title: Attorney-in-Fact 

 

 

Title: Attorney-in-Fact 

 

CAPE BRETON MARINE, INC.

 

KALITHEA MARITIME S.A.

 

 

 

By: 

/s/ Dale Ploughman 

 

By: 

/s/ Dale Ploughman 

 

Name: Dale Ploughman 

 

 

Name: Dale Ploughman 

 

Title: Attorney-in-Fact 

 

 

Title: Attorney-in-Fact 

 

SPELMAN INTERNATIONAL CORP.

 

KARYATIDES MARITIME S.A.

 

 

 

By: 

/s/ Dale Ploughman 

 

By: 

/s/ Dale Ploughman 

 

Name: Dale Ploughman 

 

 

Name: Dale Ploughman 

 

Title: Attorney-in-Fact 

 

 

Title: Attorney-in-Fact 

 

IKESTON STAR SHIPPING INC.

 

KALISTOS MARITIME S.A.

 

 

 

By: 

/s/ Dale Ploughman 

 

By: 

/s/ Dale Ploughman 

 

Name: Dale Ploughman 

 

 

Name: Dale Ploughman 

 

Title: Attorney-in-Fact 

 

 

Title: Attorney-in-Fact 

 

PAVEY SERVICES LTD.

 

 

 

 

 

By: 

/s/ Dale Ploughman 

 

 

 

 

Name: Dale Ploughman 

 

 

 

 

Title: Attorney-in-Fact 

 

 

 

 

 

--------------------------------------------------------------------------------






 

NOMINATED SUBSIDIARIES:

 

 

AMARA ENTERPRISES LTD.

 

 

ROXY S.A.


By: 

/s/ Mavros Lazarou  

 

By: 

/s/ Mavros Lazarou  

 

Name: Mavros Lazarou

 

 

Name: Mavros Lazarou

 

Title: Director

 

 

Title: Director

 

 

INARI COMPANY LIMITED

 

 

TUNMORE SHIPHOLDING CO.


By: 

/s/ Savvas Polydorou 

 

By: 

/s/ Savvas Polydorou 

 

Name: Savvas Polydorou

 

 

Name: Savvas Polydorou

 

Title: Director

 

 

Title: Director

 

 

SKELTON MARITIME LTD.

 

 

LUMLEY SHIPHOLING S.A.

         

By: 

/s/ Savvas Polydorou 

 

By: 

/s/ Savvas Polydorou 

 

Name: Savvas Polydorou

 

 

Name: Savvas Polydorou

 

Title: Director

 

 

Title: Director

 

 

RAMAN INVESTMENTS LTD.

 

 

TEMBER INCORPORATED


By: 

/s/ Philippos Philippou  



By: 

/s/ Philippos Philippou  

 

Name: Philippos Philippou

 

 

Name: Philippos Philippou

 

Title: Director

 

 

Title: Director

 

 

GAVIAL MARINE CORPORATION

 

 

 


By: 

/s/ Philippos Philippou  

 

 

 

 

Name: Philippos Philippou

 

 

 

 

Title: Director

 

 

 

 

 

--------------------------------------------------------------------------------






 

THE OTHER PARTIES:

 

 

MARYVILLE MARITIME INC.

 

 

 


By: 

/s/ George Agadakis 

 

 



 

Name: George Agadakis

 

 

 

 

Title: Shipping Director

 

 

 

 

 

SAFBULK PTY LTD.

 

 

 


By: 

/s/ signature illegible 

 

 



 

Name:

 

 

 

 

Title:

 

 

 

 

 

SOUTH AFRICAN MARINE CORPORATION S.A.

 

 

 


By: 

/s/ signature illegible 

 

 



 

Name:

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------






 

ANNEX A

LIST OF MEMORANDA OF AGREEMENT

Memorandum of Agreement relating to Hull No. S1024 dated October 12, 2007
between Oceanaut, Inc., as buyer, and Cape Ann Marine Inc., as seller.

Memorandum of Agreement relating to Hull No. S1025 dated October 12, 2007
between Oceanaut, Inc., as buyer, and Cape Breton Marine Inc., as seller.

Memorandum of Agreement relating to the BERGEN MAX dated October 12, 2007
between Oceanaut, Inc., as buyer, and Ikeston Star Shipping Inc., as seller.

Memorandum of Agreement relating to the BREMEN MAX dated October 12, 2007
between Oceanaut, Inc., as buyer, and Pavey Services Ltd., as seller.

Memorandum of Agreement relating to the HAMBURG MAX dated October 12, 2007
between Oceanaut, Inc., as buyer, and Shoreline Universal Limited, as seller.

Memorandum of Agreement relating to the MIDEN MAX dated October 12, 2007 between
Oceanaut, Inc., as buyer, and Spelman International Corp., as seller.

Memorandum of Agreement relating to Hull No. KA215 dated October 12, 2007
between Oceanaut, Inc., as buyer, and Kalistos Maritime S.A., as seller.

Memorandum of Agreement relating to Hull No. KA216 dated October 12, 2007
between Oceanaut, Inc., as buyer, and Kalithea Maritime S.A., as seller.

Memorandum of Agreement relating to Hull No. KA217 dated October 12, 2007
between Oceanaut, Inc., as buyer, and Karyatides Maritime S.A., as seller.

 

 

--------------------------------------------------------------------------------






ANNEX B

LIST OF TRIPARTITE AGREEMENTS

Addendum to Memorandum of Agreement relating to Hull No. S1024, dated January
28, 2008, among Oceanaut, Amara Enterprises Ltd., as nominee, and Cape Ann
Marine Inc., as seller.

Addendum to Memorandum of Agreement relating to Hull No. S1025, dated January
28, 2008, among Oceanaut, Inari Company Limited, as nominee, and Cape Breton
Marine Inc., as seller.

Addendum to Memorandum of Agreement relating to the BERGEN MAX, dated January
28, 2008, among Oceanaut, Skelton Maritime Ltd., as nominee, and Ikeston Star
Shipping Inc., as seller.

Addendum to Memorandum of Agreement relating to the BREMEN MAX, dated January
28, 2008, among Oceanaut, Raman Investments Ltd., as nominee, and Pavey Services
Ltd., as seller.

Addendum to Memorandum of Agreement relating to the HAMBURG MAX, dated January
28, 2008, among Oceanaut, Gavial Marine Corporation, as nominee, and Shoreline
Universal Limited, as seller.

Addendum to Memorandum of Agreement relating to the MIDEN MAX, dated January 28,
2008, among Oceanaut, Roxy S.A., as nominee, and Spelman International Corp., as
seller.

Addendum to Memorandum of Agreement relating to Hull No. KA215, dated January
28, 2008, among Oceanaut, Tunmore Shipholding Co., as nominee, and Kalistos
Maritime S.A., as seller.

Addendum to Memorandum of Agreement relating to Hull No. KA216, dated January
28, 2008, among Oceanaut, Lumley Shipholding S.A., as nominee, and Kalithea
Maritime S.A., as seller.

Addendum to Memorandum of Agreement relating to Hull No. KA217, dated January
28, 2008, among Oceanaut, Tember Incorporated, as nominee, and Karyatides
Maritime S.A., as seller.

 

 

--------------------------------------------------------------------------------